      Case: 4:20-cr-00258-SEP Doc. #: 5 Filed: 05/29/20 Page: 1 of 2 PageID #: 15




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )    No. 4:20-CR-00258 SEP SPM
                                                    )
 CHRISTOPHER PERRY SCHULTE, JR.,                    )
                                                    )
               Defendant.                           )
                                                    )

                     MOTION FOR PRE-TRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Robert F. Livergood, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

         As and for its grounds, the Government states as follows:

         1.         Defendant is charged with:

         (a)        an offense for which a maximum term of imprisonment of ten years or more is

                    prescribed

         (b)        an offense listed in Title 18, United States Code, Section 2252A(a)(5)(B)

                    (possession of child pornography)

         2.         Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will
   Case: 4:20-cr-00258-SEP Doc. #: 5 Filed: 05/29/20 Page: 2 of 2 PageID #: 16




reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

       3.      The defendant is a threat to the community. Between on or about February 24,

2019, and on or about September 19, 2019, defendant knowingly possessed and viewed images

and videos of child pornography.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.

                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /s/ Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
